Filed 10/02/18                                                    Case 18-22241                                            Doc 69



                        1   BURKE, WILLIAMS & SORENSEN, LLP
                            Richard J. Reynolds, Bar No. 89911
                        2   Rafael R. Garcia-Salgado, Bar No. 283230
                            1851 East First Street, Suite 1550
                        3   Santa Ana, CA 92705-4067
                            Telephone:     949.863.3363
                        4   Facsimile:     949.863.3350

                        5   Attorneys for Creditor
                            TRINITY FINANCIAL SERVICES, LLC
                        6

                        7

                        8                                  UNITED STATES BANKRUPTCY COURT

                        9                                      EASTERN DISTRICT OF CALIFORNIA

                   10                                              SACRAMENTO DIVISION
                   11

                   12       In re                                            Case No. 18-22241

                   13       LEYNE FERNANDEZ                                  Chapter Number: 13

                   14                                Debtor,                 DCN: RS-3

                   15                                                        SECURED CREDITOR TRINITY
                                                                             FINANCIAL SERVICES, LLC’S
                   16                                                        OPPOSITION TO DEBTOR’S MOTION
                                                                             TO CONFIRM FIRST AMENDED
                   17                                                        CHAPTER 13 PLAN

                   18                                                        Plan Confirmation Hearing:

                   19                                                        Date:      October 16, 2018
                                                                             Time:      10:00 a.m.
                   20                                                        Ctrm:      34
                                                                             Dept:      D
                   21

                   22

                   23                TRINITY FINANCIAL SERVICES, LLC (“Trinity”) hereby opposes (the “Opposition”)

                   24       the Debtor’s Motion to confirm her proposed First Amended Chapter 13 Plan [Docket No. 59]

                   25       (the “Motion”) in the above-referenced matter. This Opposition is based on the authorities cited

                   26       herein and on such additional submissions and argument as may be presented at or before the

                   27       confirmation hearing. In support of its Opposition, Trinity respectfully states as follows:

                   28
 B URKE , W ILLIAMS &
    S ORENS EN , LLP        IRV #4821-7803-3009 v1                                                                  18-22241
                                                                           -1-
   ATTO RNEY S AT LAW       06836-0125                                                                   OBJECTION TO PLAN
      SANTA A NA
Filed 10/02/18                                                   Case 18-22241                                                  Doc 69



                        1   I.       INTRODUCTION

                        2            Trinity requests that the Court deny confirmation of the Debtor’s First Amended Plan

                        3   [Docket No. 63] (the “Plan”), as the Debtor fails to propose the Plan in good faith. As the owner

                        4   of a business and an above-median earner, the Debtor fails to commit to the Plan her disposable

                        5   income. For the reasons set forth herein, the Court should deny confirmation of the Plan.

                        6   II.      ARGUMENT

                        7            1.        The provisions of 11 U.S.C. § 1325 set forth the requirements for the Court to

                        8   confirm a Chapter 13 plan. The burden is on the debtor to demonstrate that the plan meets the

                        9   conditions essential for confirmation. Warren v. Fidelity & Casualty Co. of N.Y. (In re Warren),
                   10       89 B.R. 87, 93 (B.A.P. 9th Cir. 1988). For the reasons detailed herein, the Debtor fails to meet
                   11       this burden.
                   12                A.        The Plan is Not Proposed in Good Faith
                   13
                                     2.        Current monthly income is defined by the Bankruptcy Code as “the average
                   14
                            monthly income from all sources that the debtor receives (or in a joint case the debtor and the
                   15
                            debtor’s spouse receive) without regard to whether such income is taxable income, derived during
                   16
                            the 6-month period ending on” the last day of the preceding calendar month. 11 U.S.C. §
                   17
                            101(10A). “The phrase ‘without regard to whether such income is taxable income’ in § 101(10A)
                   18
                            reflects a clear congressional intent that Tax Code concepts for determining taxable income are
                   19
                            inapplicable to a determination of current monthly income.” In re Wiegand, 386 B.R. 238, 242
                   20
                            (B.A.P. 9th Cir. 2008).
                   21
                                     3.        The Debtor’s profit and loss statements include $242 in average monthly expense
                   22
                            for back taxes. These were then included along with post-petition taxes in the Debtor’s average
                   23
                            monthly business expense of $4,103.17. And the Debtor then took her average monthly net
                   24
                            income of $7,768.64 minus that business expense to arrive at her net income of $3,665.47
                   25
                            [Docket No. 12].
                   26
                                     4.        The Plan, however, includes the Debtor’s back taxes in Class 5, totaling
                   27
                            $14,860.80. Therefore, the Debtor may not subtract her back taxes from her income calculation,
                   28
 B URKE , W ILLIAMS &
    S ORENS EN , LLP        IRV #4821-7803-3009 v1                                                                    18-22241
                                                                              -2-
   ATTO RNEY S AT LAW       06836-0125                                                                     OBJECTION TO PLAN
      SANTA A NA
Filed 10/02/18                                                   Case 18-22241                                                 Doc 69



                        1   as this leads to the taxes being double-counted. See In re Wiegand, 386 B.R. at 242 (“with the

                        2   enactment of BAPCPA, Congress imported the Internal Revenue Service Standards into §

                        3   707(b)(2).10 Yet, no such reference is made in connection with the definition of current monthly

                        4   income. Finally, the statute’s plain language does not make specific reference to deductions,

                        5   business or personal, of any kind.”)

                        6            5.        The Plan understates the Debtor’s net income by the amount of the back taxes—

                        7   which is $242 monthly.

                        8            B.        The Plan Fails to Commit Disposable Income
                        9            6.        Because the Debtor failed to commit her full disposable income due to double-
                   10       counting her taxes, the Plan cannot be confirmed. Section 1325(b)(1)(B) requires “that all of the
                   11       debtor’s projected disposable income” be applied to the Plan for payment of creditors’ claims.
                   12       III.     CONCLUSION.
                   13                Based on the foregoing, Trinity respectfully requests that the Plan not be confirmed; or in

                   14       the alternative, that the Plan be amended to provide for the commitment of the Debtor’s

                   15       disposable income.

                   16

                   17       Dated: October 2, 2018                               Respectfully submitted,
                   18                                                            BURKE, WILLIAMS & SORENSEN, LLP
                   19
                   20
                                                                                 By:
                   21                                                                  Richard J. Reynolds
                                                                                       Rafael R. Garcia-Salgado
                   22                                                                  Attorneys for Creditor
                                                                                       TRINITY FINANCIAL SERVICES, LLC
                   23

                   24

                   25

                   26

                   27

                   28
 B URKE , W ILLIAMS &
    S ORENS EN , LLP        IRV #4821-7803-3009 v1                                                                    18-22241
                                                                             -3-
   ATTO RNEY S AT LAW       06836-0125                                                                     OBJECTION TO PLAN
      SANTA A NA
Filed 10/02/18                                                   Case 18-22241                                               Doc 69



                        1                             PROOF OF SERVICE OF DOCUMENT
                        2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My
                            business address is:
                        3   Burke, Williams & Sorensen, LLP, 1851 East First Street, Suite 1550, Santa Ana, California
                            92705-4067
                        4   A true and correct copy of the foregoing document
                            entitled (specify):                                     CREDITOR TRINITY FINANCIAL
                        5   SERVICES, LLC’S OBJECTION TO CHAPTER 13 PLAN
                            will be served or was served (a) on the judge in chambers in the form and manner required by
                        6   LBR 5005-2(d); and (b) in the manner stated below:
                        7   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
                            Pursuant to controlling General Orders and LBR, the foregoing document will be served by the
                        8   court via NEF and hyperlink to the document. On (date) _______, I checked the CM/ECF docket
                            for this bankruptcy case or adversary proceeding and determined that the following persons are
                        9   on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
                            below:
                   10
                                  •   (No email recipients)
                   11
                                                                                                 Service information continued
                   12                                                                        on attached page
                   13       2. SERVED BY UNITED STATES MAIL:
                            On (date) _10/2/18__, I served the following persons and/or entities at the last known addresses
                   14       in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
                            sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows.
                   15       Listing the judge here constitutes a declaration that mailing to the judge will be completed no
                            later than 24 hours after the document is filed.
                   16
                            Russell D. Greer
                   17       PO Box 3051
                            Modesto, CA 95353-3051
                   18
                            Tyneia Merritt
                   19       3200 E. Guasti Road, Ste 100
                            Ontario, CA 91761
                   20
                            Office of the U.S. Trustee
                   21       Robert T Matsui United States Courthouse
                            501 I Street, Room 7-500
                   22       Sacramento, CA 95814

                   23       Richard J Reynolds
                            1851 East First Street, Suite 1550
                   24       Santa Ana, CA 92705

                   25       Richard L. Sturdevant
                            1200 Main St. Ste G
                   26       Irvine, CA 92614

                   27       ///

                   28       ///
 B URKE , W ILLIAMS &
    S ORENS EN , LLP        IRV #4821-7803-3009 v1                                                                  18-22241
                                                                           -4-
   ATTO RNEY S AT LAW       06836-0125                                                                   OBJECTION TO PLAN
      SANTA A NA
Filed 10/02/18                                                   Case 18-22241                                                  Doc 69



                        1   Synchrony Bank
                            c/o PRA Receivables Management, LLC
                        2   PO Box 41021
                            Norfolk, VA 23541
                        3
                                                                                                 Service information continued
                        4                                                                    on attached page

                        5   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
                            TRANSMISSION OR EMAIL (state method for each person or entity served): Pursuant to
                        6   F.R.Civ.P. 5 and/or controlling LBR, on (date) ________, I served the following persons and/or
                            entities by personal delivery, overnight mail service, or (for those who consented in writing to
                        7   such service method), by facsimile transmission and/or email as follows. Listing the judge here
                            constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
                        8   completed no later than 24 hours after the document is filed.

                        9                                                                        Service information continued
                                                                                             on attached page
                   10
                            I declare under penalty of perjury under the laws of the United States that the foregoing is true
                   11       and correct.
                   12
                            October 2, 2018          Bernadette C. Antle
                   13        Date                       Printed Name                                Signature
                   14

                   15

                   16

                   17

                   18

                   19
                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
 B URKE , W ILLIAMS &
    S ORENS EN , LLP        IRV #4821-7803-3009 v1                                                                  18-22241
                                                                           -5-
   ATTO RNEY S AT LAW       06836-0125                                                                   OBJECTION TO PLAN
      SANTA A NA
